DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/420316 filed on 05/23/2019 claim foreign priority to JAPAN 2018-114498 with a filing date of 06/15/2018.

Response to Amendment
This office action is in response to Amendments submitted on 12/07/2021 wherein claims 1-15 are pending and ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al., (hereinafter Lawson), U.S. Pub. No. 2013/0212420 A1 in view of Azuma et al., hereinafter Azuma, U.S. Pat. No. 4,656,868.  

Regarding independent claim 1 Lawson teaches:
	A synchronizing device (Lawson, fig 3, ¶ 0009, ¶ 0046), comprising: 
	a machine data acquisition portion configured to acquire at least one type of machine data related to an operation of a machine in a time series based on first time information, the first time information being managed by a control device of the machine; 
	a measurement data acquisition portion configured to acquire at least one type of measurement data measuring a state of the machine in the time series based on second time information, the second time information being managed by a system provided separately to the control device of the machine (Lawson, fig 1, fig 3,  ¶ 0038-0040, ¶ 0051-¶ 0053, Lawson teaches an industrial device can be made up of, among other things, “field devices such as sensors and meters” (¶ 0038) therefore each industrial device can be made up of multiple “sensors and meters” in order to collect data.  Lawson also teaches the “industrial controller (302) generates or collects (near) real-time data relating to controlled industrial processes” where the data includes data “such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information” (¶ 0051).  Additionally Lawson teaches that “Some of this data is read by the industrial controller (302) directly from field devices (e.g., telemetry devices) associated with the processes themselves, while other data can be generated by control program (310) based on measured process values (e.g., alarms, derived or calculated values etc.)” (¶ 0051) where the “other data can be generated by control program (310) based on measured process values” implies “machine data,” as the specifications defines “machine data” as including “command values and measured values of the torque, position, current, etc., for example” (page 7) and  the “data (is) read by the industrial controller (302) directly from field devices (e.g., telemetry devices) associated with the processes themselves” implies “measurement data” as the specification defines the “measurement data” as including “acoustic data indicating the magnitude of sound, acceleration data indicating the vibration state, video data, etc., for example” (page 8)).  Additionally, “The data collected or generated by industrial controller data – raw data (306)” (¶ 0051) and “industrial controller (302) can include a time stamp component (312) configured to associate time stamps to the raw data (306) prior to pushing the data to the cloud platform” (¶ 0053) where for “measurement data” “the time stamp can correspond to a time at which the metered value was read” (¶ 0053) and for “machine data”  “the time stamp can represent the time that the value or alarm was generated” (¶ 0053) thereby teaching different time stamps for “measurement data’ and  “machine data.”  Lawson also teaches the industrial devices of fig 1 are made up of “industrial controllers” (¶ 0038) which implies multiple controllers.  Therefore, the different types of data “measurement data” and “machine data” may be controlled by different individual controllers however, all of the data is provided to the industrial controller (302) (fig 3)); 
	Lawson does not teach:
	a first extraction portion configured to extract, from any of the acquired machine data, a first moment at which a first feature set in advance indicating a predetermined machining event of the workpiece is expressed; 
	a second extraction portion configured to extract, from any of the acquired measurement data, a second moment at which a second feature set in advance indicating the predetermined machining event of the workpiece is expressed; and 
	Azuma teaches:
	 a first extraction portion configured to extract, from any of the acquired machine data, a first moment at which a first feature set in advance indicating a predetermined machining event of the workpiece is expressed (Azuma, see vertical line corresponding to numeral “A” relative to the threshold levels in figs 3a-3c);
	a second extraction portion configured to extract, from any of the acquired measurement data, a second moment at which a second feature set in advance indicating the predetermined machining event of the workpiece is expressed (Azuma, see vertical line corresponding to numeral “B” relative to the threshold levels in figs 3a-3c); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the time-stamping of industrial cloud data for synchronization as disclosed by Lawson by identifying data corresponding to areas of interest in order to facilitate analysis of that data.  
	Lawson teaches:
	an output portion configured to synchronize the [acquired machine data] and the [acquired measurement data] by synchronizing the first moment and the second moment, and output the synchronized [acquired machine data and acquired measurement data to indicate the predetermined machining event of the workpiece is expressed] (Lawson, fig 2, fig 3, ¶ 0049-¶ 0054:  Lawson teaches “an exemplary cloud-aware smart device capable of providing synchronized, time-stamped industrial data to a cloud platform” and “it is to be appreciated that the time stamping functions described herein can be implemented on any suitable industrial device that generates or collects data in connection with monitoring or controlling an industrial process” (¶ 0049).  Lawson also teaches the “industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 3041-304N” (¶ 0051) where the “industrial controller 302 can include a time stamp component 312 configured to associate time stamps to the raw data 306 prior to pushing the data to the cloud platform” (¶ 0053).  Lawson teaches “industrial controller 302 can also include a synchronization component 316 configured to maintain synchronization between the device’s internal clock 320 and a defined reference time” in order to maintain synchronization of time-stamped data (¶ 0054).  Therefore, Lawson discloses synchronizing data and outputting the synchronized data.   
	Azuma teaches:
	[acquired machine data and acquired measurement data to indicate the predetermined machining event of the workpiece is expressed] (Azuma, see vertical line corresponding to numeral “A” and vertical line corresponding to numeral “B” relative to the threshold levels in figs 3a-3c),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to synchronize such data to facilitate its further analysis relative to the actual operation of the machine.  

Regarding claim 2 Lawson as modified does not teach:	
	at least one of the first feature and the second feature includes a value of target data exceeding a predetermined threshold.  
	Azuma teaches:
	at least one of the first feature and the second feature includes a value of target data exceeding a predetermined threshold (Azuma, see horizontal line corresponding to “threshold level” in fig 3b and fig 3c). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the time-stamping of industrial cloud data for synchronization as disclosed by Lawson by identifying data corresponding to areas of interest in order to facilitate analysis of that data.  

Regarding claim 7 Lawson as modified does not teach:
	the acquired measurement data includes acceleration data.
	Azuma teaches: 
	the acquired measurement data includes acceleration data (Azuma, fig 1, see “vibration-acceleration sensor”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the time-stamping of industrial cloud data for synchronization as disclosed by Lawson by including acceleration data in order to provide a method that “provides considerable improvements in accuracy and response in discrimination between the machining and non-machining actions” (Azuma, col 1 line 51-53).  

Regarding independent claim 8 Lawson teaches:
	A synchronization method executed by a computer (Lawson ¶ 0033), the method comprising: 
	acquiring at least one type of machine data related to an operation of a machine in a time series, based on first time information, the first time information being managed by a control device of the machine; 
	acquiring at least one type of measurement data measuring a state of the machine in the time series, based on second time information, the second time information being managed by a system provided separately to the control device of the machine (Lawson, fig 1, fig 3,  ¶ 0038-0040, ¶ 0051-¶ 0053, Lawson teaches an industrial device can be made up of, among other things, “field devices such as sensors and meters” (¶ 0038) therefore each industrial device can be made up of multiple “sensors and meters” in order to collect data.  Lawson also teaches the “industrial controller (302) generates or collects (near) real-time data relating to controlled industrial processes” where the data includes data “such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information” (¶ 0051).  Additionally Lawson teaches that “Some of this data is read by the industrial controller (302) directly from field devices (e.g., telemetry devices) associated with the processes themselves, while other data can be generated by control program (310) based on measured process values (e.g., alarms, derived or calculated values etc.)” (¶ 0051) where the “other data can be generated by control program (310) based on measured process values” implies “machine data,” as the specifications defines “machine data” as including “command values and measured values of the torque, position, current, etc., for example” (page 7) and  the “data (is) read by the industrial controller (302) directly from field devices (e.g., telemetry devices) associated with the processes themselves” implies “measurement data” as the specification defines the “measurement data” as including “acoustic data indicating the magnitude of sound, acceleration data indicating the vibration state, video data, etc., for example” (page 8)).  Additionally, “The data collected or generated by industrial controller data – raw data (306)” (¶ 0051) and “industrial controller (302) can include a time stamp component (312) configured to associate time stamps to the raw data (306) prior to pushing the data to the cloud platform” (¶ 0053) where for “measurement data” “the time stamp can correspond to a time at which the metered value was read” (¶ 0053) and for “machine data”  “the time stamp can represent the time that the value or alarm was generated” (¶ 0053) thereby teaching different time stamps for “measurement data’ and  “machine data.”  Lawson also teaches the industrial devices of fig 1 are made up of “industrial controllers” (¶ 0038) which implies multiple controllers.  Therefore, the different types of data “measurement data” and “machine data” may be controlled by different individual controllers however, all of the data is provided to the industrial controller (302) (fig 3)); 
	Lawson does not teach:
	extracting, from any of the acquired machine data, a first moment at which a first feature that was set in advance indicating a predetermined machining event of a workpiece is expressed;
 	extracting, from any of the acquired measurement data, a second moment at which a second feature set in advance indicating the predetermined machining event of the workpiece is expressed; and 
	Azuma teaches:
	extracting, from any of the acquired machine data, a first moment at which a first feature that was set in advance indicating a predetermined machining event of a workpiece is expressed (Azuma, see vertical line corresponding to numeral “A” relative to the threshold levels in figs 3a-3c); 	
	extracting, from any of the acquired measurement data, a second moment at which a second feature set in advance indicating the predetermined machining event of the workpiece is expressed (Azuma, see vertical line corresponding to numeral “B” relative to the threshold levels in figs 3a-3c); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the time-stamping of industrial cloud data for synchronization as disclosed by Lawson by identifying data corresponding to areas of interest in order to facilitate analysis of that data.  
	Lawson teaches:
	synchronizing the [acquired machine data] and the [acquired measurement data] by synchronizing the first moment and the second moment, and outputting the synchronized [acquired machine data and acquired measurement data to indicate the predetermined machining event of the workpiece is expressed] (Lawson, fig 2, fig 3, ¶ 0049-¶ 0054:  Lawson teaches “an exemplary cloud-aware smart device capable of providing synchronized, time-stamped industrial data to a cloud platform” and “it is to be appreciated that the time stamping functions described herein can be implemented on any suitable industrial device that generates or collects data in connection with monitoring or controlling an industrial process” (¶ 0049).  Lawson also teaches the “industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 3041-304N” (¶ 0051) where the “industrial controller 302 can include a time stamp component 312 configured to associate time stamps to the raw data 306 prior to pushing the data to the cloud platform” (¶ 0053).  Lawson teaches “industrial controller 302 can also include a synchronization component 316 configured to maintain synchronization between the device’s internal clock 320 and a defined reference time” in order to maintain synchronization of time-stamped data (¶ 0054).  Therefore, Lawson discloses synchronizing data and outputting the synchronized data.   
	Azuma teaches:
	[acquired machine data and acquired measurement data to indicate the predetermined machining event of the workpiece is expressed] (Azuma, see vertical line corresponding to numeral “A” and vertical line corresponding to numeral “B” relative to the threshold levels in figs 3a-3c),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to synchronize such data to facilitate its further analysis relative to the actual operation of the machine.  

Regarding independent claim 9 Lawson teaches:
	A non-transitory computer readable medium encoding a synchronization program for causing a computer to execute (Lawson ¶ 0044): 
	acquiring at least one type of machine data related to an operation of a machine in a time series, based on first time information, the first time information being managed by a control device of the machine; 
	acquiring at least one type of measurement data measuring a state of the machine in the time series, based on second time information, the second time information being managed by a system provided separately to the control device of the machine (Lawson, fig 1, fig 3,  ¶ 0038-0040, ¶ 0051-¶ 0053, Lawson teaches an industrial device can be made up of, among other things, “field devices such as sensors and meters” (¶ 0038) therefore each industrial device can be made up of multiple “sensors and meters” in order to collect data.  Lawson also teaches the “industrial controller (302) generates or collects (near) real-time data relating to controlled industrial processes” where the data includes data “such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information” (¶ 0051).  Additionally Lawson teaches that “Some of this data is read by the industrial controller (302) directly from field devices (e.g., telemetry devices) associated with the processes themselves, while other data can be generated by control program (310) based on measured process values (e.g., alarms, derived or calculated values etc.)” (¶ 0051) where the “other data can be generated by control program (310) based on measured process values” implies “machine data,” as the specifications defines “machine data” as including “command values and measured values of the torque, position, current, etc., for example” (page 7) and  the “data (is) read by the industrial controller (302) directly from field devices (e.g., telemetry devices) associated with the processes themselves” implies “measurement data” as the specification defines the “measurement data” as including “acoustic data indicating the magnitude of sound, acceleration data indicating the vibration state, video data, etc., for example” (page 8)).  Additionally, “The data collected or generated by industrial controller data – raw data (306)” (¶ 0051) and “industrial controller (302) can include a time stamp component (312) configured to associate time stamps to the raw data (306) prior to pushing the data to the cloud platform” (¶ 0053) where for “measurement data” “the time stamp can correspond to a time at which the metered value was read” (¶ 0053) and for “machine data”  “the time stamp can represent the time that the value or alarm was generated” (¶ 0053) thereby teaching different time stamps for “measurement data’ and  “machine data.”  Lawson also teaches the industrial devices of fig 1 are made up of “industrial controllers” (¶ 0038) which implies multiple controllers.  Therefore, the different types of data “measurement data” and “machine data” may be controlled by different individual controllers however, all of the data is provided to the industrial controller (302) (fig 3)); 
	Lawson does not teach:
	extracting, from any of the acquired machine data, a first moment at which a first feature that was set in advance indicating a predetermined machining event of a workpiece is expressed; 	extracting, from any of the acquired measurement data, a second moment at which a second feature that was set in advance indicating the predetermined machining event of the workpiece is expressed; and 
	Azuma teaches:
	extracting, from any of the acquired machine data, a first moment at which a first feature that was set in advance indicating a predetermined machining event of a workpiece is expressed (Azuma, see vertical line corresponding to numeral “A” relative to the threshold levels in figs 3a-3c);
 	extracting, from any of the acquired measurement data, a second moment at which a second feature that was set in advance indicating the predetermined machining event of the workpiece is expressed (Azuma, see vertical line corresponding to numeral “B” relative to the threshold levels in figs 3a-3c); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the time-stamping of industrial cloud data for synchronization as disclosed by Lawson by identifying data corresponding to areas of interest in order to facilitate analysis of that data.  
	Lawson teaches:
	synchronizing the [acquired machine data] and the [acquired measurement data] by synchronizing the first moment and the second moment, and outputting the synchronized [acquired machine data and acquired measurement data to indicate the predetermined machining event of the workpiece is expressed] (Lawson, fig 2, fig 3, ¶ 0049-¶ 0054:  Lawson teaches “an exemplary cloud-aware smart device capable of providing synchronized, time-stamped industrial data to a cloud platform” and “it is to be appreciated that the time stamping functions described herein can be implemented on any suitable industrial device that generates or collects data in connection with monitoring or controlling an industrial process” (¶ 0049).  Lawson also teaches the “industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 3041-304N” (¶ 0051) where the “industrial controller 302 can include a time stamp component 312 configured to associate time stamps to the raw data 306 prior to pushing the data to the cloud platform” (¶ 0053).  Lawson teaches “industrial controller 302 can also include a synchronization component 316 configured to maintain synchronization between the device’s internal clock 320 and a defined reference time” in order to maintain synchronization of time-stamped data (¶ 0054).  Therefore, Lawson discloses synchronizing data and outputting the synchronized data.   
	Azuma teaches:
	[acquired machine data and acquired measurement data to indicate the predetermined machining event of the workpiece is expressed] (Azuma, see vertical line corresponding to numeral “A” and vertical line corresponding to numeral “B” relative to the threshold levels in figs 3a-3c),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to synchronize such data to facilitate its further analysis relative to the actual operation of the machine.  

Regarding claim 10 Lawson as modified does not teach:
	the predetermined machining event is a timing at which the tool contacts the workpiece.  
	Azuma teaches:
	the predetermined machining event is a timing at which the tool contacts the workpiece (Azuma, figs 3a-3c, col 3 line 28-40, Azuma teaches “The AND gate circuit generates a first output signal indicative of the cutting state or action of the tool when the levels of output signals from said at least two vibration sensors are higher than the respective predetermined threshold levels” (col 3 line 31-35, see “threshold level” fig 3b and fig 3c).  The area between “A” and “B” in fig 3a corresponds to when the tool “contacts the workpiece”). 

 Regarding claim 11 Lawson as modified does not teach:
	the predetermined machining event is a timing at which the tool separates from the workpiece.  
	Azuma teaches:
	the predetermined machining event is a timing at which the tool separates from the workpiece (Azuma, figs 3a-3c, col 3 line 28-40, Azuma teaches “When the levels of an output signal from less than two of the vibration sensors is higher than the predetermined threshold values, the AND gate circuit generates a second output signal indicative of the non-cutting state or action of the tool” (col 3 line 35-40 see “threshold level” fig 3b and 3c). The area to the left of “A” and to the right of “B” in fig 3a corresponds to when the tool “separates from the workpiece”). 
   
Regarding claim 12:
	Claim 12 recites analogous limitations to claim 10 above and is therefore rejected on the same premise.

Regarding claim 13:
	Claim 13 recites analogous limitations to claim 11 above and is therefore rejected on the same premise.

Regarding claim 14:
	Claim 14 recites analogous limitations to claim 10 above and is therefore rejected on the same premise.

Regarding claim 15:
	Claim 15 recites analogous limitations to claim 11 above and is therefore rejected on the same premise.

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson as modified as applied to claim 2 above, and further in view of Kaneko Yasuhiro et al., (hereafter Kaneko) JP2006260443A.  

Regarding claim 3 Lawson as modified does not teach:
	the first extraction portion and the second extraction portion, in a case of video data being included in the acquired machine data or the acquired measurement data which are a processing target, are configured to extract from among frames images of the video data a frame moment of a frame in which a frame feature that was set in advance indicating the predetermined event is expressed.  
	Kaneko teaches:
	the first extraction portion and the second extraction portion, in a case of video data being included in the acquired machine data or the acquired measurement data which are a processing target, are configured to extract from among frames images of the video data a frame moment of a frame in which a frame feature that was set in advance indicating the predetermined event is expressed (Kaneko, an “imaging unit” captures “an equipment or device having a movable part” therefore “video data” is being recorded, using “position information” which reads on “measurement data” it is determined if a “predetermined condition is satisfied” which reads on “indicating the predetermined event is expressed” (2nd page last paragraph - 3rd page 3rd paragraph)).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the time-stamping of industrial cloud data for synchronization as disclosed by Lawson by including image capturing data as taught by Kaneko for the advantage of providing “the monitoring control apparatus or monitoring control method which can judge appropriately the presence or absence of abnormality of the installation or apparatus which has a movable part” (Kaneko, 3rd page 10th paragraph). 

Regarding claim 4 Lawson as modified does not teach:
	a threshold setting portion configured to set a threshold, based on the acquired machine data of a first time period of the first time information including a first frame moment extracted from the video data by the first extraction portion, or the acquired measurement data of a second time period of the second time information including a second frame moment extracted from the video data by the second extraction portion.  
	Kaneko teaches:  
	a threshold setting portion configured to set a threshold, based on the acquired machine data of a first time period of the first time information including a first frame moment extracted from the video data by the first extraction portion, or the acquired measurement data of a second time period of the second time information including a second frame moment extracted from the video data by the second extraction portion (Kaneko teaches using the signal value from normal operations in addition to the signal value from an “abnormal reference image data” in order to determine the threshold value, the threshold value is used to determine when an “abnormality” has occurred (5th page last paragraph-6th page 1st paragraph)).
	 It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the time-stamping of industrial cloud data for synchronization as disclosed by Lawson by including image capturing data in determining a threshold value as taught by Kaneko for the advantage of providing “the monitoring control apparatus or monitoring control method which can judge appropriately the presence or absence of abnormality of the installation or apparatus which has a movable part” (Kaneko, 3rd page 10th paragraph). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lawson as modified as applied to claim 1 above, and further in view of Shamoto, U.S. Pat. No. 6316903 B1.

Regarding claim 5 Lawson as modified does not teach:
	the acquired machine data includes a torque command value (Shamoto, col 3 line 57-67).
	Shamoto teaches:
	the acquired machine data includes a torque command value (Shamoto, col 3 line 57-67).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the time-stamping of industrial cloud data for synchronization as disclosed by Lawson by including a torque as taught by Shamoto in order to provide a diagnosis system for the advantage of “the torque amount used for control purpose of pressing a workpiece, etc., (being) controlled separately from acceleration/deceleration torque required for synchronous operation” (Shamoto col 8 line 59-62).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lawson as modified as applied to claim 1 above, in view of Furukawa Tomohisa (hereinafter Furukawa) JP2017111571A. 

Regarding claim 6 Lawson as modified does not teach:
	the acquired measurement data includes acoustic data which indicates a magnitude of sound.
	Furukawa teaches:
	the acquired measurement data includes acoustic data which indicates a magnitude of sound (Furukawa, ¶ 0011-0014).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the time-stamping of industrial cloud data for synchronization as disclosed by Lawson by including acoustic data as taught by Furukawa for the advantage of providing a system “to easily confirm the relationship between the change in data of the measuring machine indicating the operation state of the controlled object acquired by the measuring machine and the control data for controlling the controlled object” (Furukawa 
¶ 0023 line 2-4).   

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.

Regarding Rejections Under 35 U.S.C. § 103 pages 2-5 of Applicant’s arguments, 	Applicant argues:  
	“The Office Action does not establish a prima facie case of obviousness: 
	Turning first to Lawson, although paragraphs 0049-0055 appear to describe time stamping using a device's internal clock, Lawson fails to suggest any problem with respect to synchronizing data in this manner. Further, as noted above, the Office Action admits that Lawson fails to teach a solution to such a problem with respect to synchronizing different machine data and measurement data using features of the data as recited in claim 1. The Office Action also admits that Lawson fails to teach the claimed features regarding extracting a first moment and a second moment at which features set in advance indicate a predetermined machining event of a workpiece” (remarks, page 2).
	 Examiner respectfully disagrees.  Lawson is concerned with synchronizing measurement data with the corresponding event (¶ 0081-¶ 0082).   Azuma teaches a manner of identifying moments in data that correspond to particular events.  Correlating measurement data through use of such moments would have been advantageous because doing so would not only correct for time stamp mismatches but also time lag mismatches produced in the measurement process that causes the data to be misaligned (measurement delays, lags, etc.). Bess et al., U.S. Pub. No. 2015/0106041 A1, discloses this as a known issue.  "Because accelerometers 20 are disposed in different locations, accelerometers 20 typically capture vibration data from event locations at slightly different times as a result of the different distances between accelerometers 20 and an event location. Processing system 30 correlates events from the vibration data of the different accelerometers 20 and identifies the time differences between the events in order to triangulate an event location" (Bess, ¶ 0016).

	Applicant argues:
	“Applicant respectfully contends that Azuma fails to remedy these deficiencies of Lawson. Referring to Azuma, col. 5, line 21 through col. 6, line 54 seem to broadly discuss determining whether cutting tool 26 is performing a cutting action versus a non-cutting action by using data from several vibration sensors (see, e.g., the graphs of Azuma FIGS. 3(a)-(c)). A purpose of Azuma's cutting determination during machining seems to be increasing efficiency by increasing feed rate during a non-cutting action (see, e.g., Azuma col. 5, lines 21-49 and col. 6, lines 13-40). Accordingly, although Azuma seems to detect an instantaneous state during machining (i.e., a machining state at a given moment), Applicant respectfully asserts that Azuma fails to extract a moment from acquired machine data or acquired measurement data as recited in claim 1. Furthermore, as noted above, the Office Action admits that Lawson fails to teach the claimed features regarding extracting a first moment and a second moment. 
	Accordingly, because neither Lawson nor Azuma discloses the claimed features of "a first extraction portion configured to extract, from any of the acquired machine data, a first moment at which a first feature set in advance indicating a predetermined machining event of a workpiece is expressed" and "a second extraction portion configured to extract, from any of the acquired measurement data, a second moment at which a second feature set in advance indicating the predetermined machining event of the workpiece is expressed," Applicant respectfully asserts that it would not have been obvious to apply Azuma to Lawson as presented in the Office Action, and therefore the Office Action fails to establish a prima facie case of obviousness in rejecting claim 1” (remarks, page 2-3). 
	Examiner respectfully disagrees.  Azuma teaches a vertical line corresponding to numeral “A” disclosing a “first moment” and a vertical line corresponding to numeral “B,” disclosing a “second moment.”  The “first moment” and the “second moment” correspond to when a threshold has been met and indicate when a “predetermined machining event of the workpiece is expressed.”   

	Applicant argues:
	“In addition, claim 1 recites that the "first time information" is managed by a control device of the machine. However, the proposed modification of Lawson included in the rejection of claim 1 would seem to result in the "first time information" being detected externally from the machine via one of the vibration sensors. Accordingly, because the proposed modification of Lawson in view of Azuma does not include every feature recited in claim 1, Applicant respectfully submits that the Office Action fails to establish a prima facie case of obviousness in rejecting claim 1” (remarks page 3).
	Examiner respectfully disagrees.  The claim language does not state the composition of “the machine.”  Lawson teaches an industrial device that is made up of, among other components, “field devices such as sensors and meters” (¶ 0038) disclosing the “field devices such as sensors and meters” are part of the machine, the “industrial device.”
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., internal detection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant argues:
	“The Office Action relies on impermissible hindsight reasoning: 
	Further to the above, Applicant respectfully submits that the rejection of claim 1 is based on impermissible hindsight reasoning. In particular, Applicant respectfully asserts that Lawson 
and Azuma fail to suggest synchronization based on Azuma's determination of the cutting state of the cutting tool 26. 
	Indeed, Applicant submits that Azuma presumes that the timing of the signals from each of the sensors is aligned because Azuma instantaneously determines the state of cutting tool 26 without performing processing to synchronize the timing output from each of the vibration sensors. Notably, Azuma seems to determine the state of cutting tool 26 during machining via AND and OR logic gates and does not use the threshold determination to change the timing of the signals. Thus, Applicant respectfully asserts that Azuma fails to contemplate synchronization using the signals from the vibration sensors at all, much less synchronization using the determination of the cutting state of cutting tool 26. Hence, Applicant respectfully submits that there is no suggestion to modify Lawson to use Azuma's vibration sensors for synchronization as suggested in the Office Action” (remarks page 3-4). 
	Examiner respectfully disagrees.  The above rejection does not rely on Azuma for synchronization.  Azuma teaches using thresholds to determine moments corresponding to “a predetermined machining event.”  Lawson discloses measurement data for such periods that are of interest (¶ 0081-¶ 0082).  Correlating measurement data through use of such moments would have been advantageous because doing so would not only correct for time stamp mismatches but also time lag mismatches produced in the measurement process that causes the data to be misaligned (measurement delays, lags, etc.). Bess et al., U.S. Pub. No. 2015/0106041 A1, discloses this as a known issue.  "Because accelerometers 20 are disposed in different locations, accelerometers 20 typically capture vibration data from event locations at slightly different times as a result of the different distances between accelerometers 20 and an event location. Processing system 30 correlates events from the vibration data of the different accelerometers 20 and identifies the time differences between the events in order to triangulate an event location" (Bess, ¶ 0016).
 
	Applicant argues:
	“In contrast to these deficiencies of Lawson and Azuma, the present specification discloses synchronizing data using features from the data and outputting the data to determine a predetermined machining event. Thus, for at least the above reasons, Applicant respectfully contends that the proposed modification of Lawson in view of Azuma set forth in the rejection of claim 1 requires information gleaned only from the present disclosure, which constitutes impermissible hindsight reasoning. See, e.g., MPEP § 2145(X)(A). 
	Applicant also respectfully submits that the rejection of claims 8 and 9 requires impermissible hindsight reasoning for essentially the same reasons discussed above regarding claim 1” (remarks page 4).
	Examiner respectfully disagrees. The combination of Lawson and Azuma 
 does not use impermissible hindsight reasoning as the rejection relies the teachings of Lawson and Azuma discovered in their cited publications and not on the Applicant’s specification.  Using the moments of Azuma to synchronize the corresponding data per Lawson would identify and determine the extents of the “predetermined machining event” (see fig. 3A-C of Azuma). 

	Applicant argues:
	“There is no suggestion to modify Azuma in view of Lawson to reject the claims:” (remarks page 4).  
	Examiner would like to respectfully point out that there has been no suggestion to modify Azuma in view of Lawson.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wewers, U.S. Pub. No. 2018/0095010 A1, teaches the synchronization of machine vibration data after collection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRK
Examiner
Art Unit 2865



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865